Citation Nr: 0324043	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to 
February 1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) as a result of a rating decision entered in 
June 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  By a September 2002 
memorandum to its evidence development unit, the Board 
requested that additional evidentiary development be 
undertaken, and following the completion of the requested 
actions, the case has been returned for further review.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
period of active duty.

2.  The veteran sustained an inservice cold injury involving 
his feet while serving in combat operations in Korea, 
including the campaign at the Chosin Reservoir.  

3.  There is an approximate balance between positive and 
negative evidence on file that the veteran has residuals of 
frostbite of his feet as a result of an inservice cold injury 
in Korea, which are manifested by neuropathic changes and 
foot pain.


CONCLUSION OF LAW

Residuals of frostbite of the feet were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that, subsequent to the veteran's initiation of 
his claim in 1997, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
VA has issued regulations implementing the VCAA; 
specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  In light of the Board's disposition of this claim in 
the veteran's favor, the need to review whether full 
compliance has been achieved with respect to the changes 
brought about by the VCAA is obviated.  As well, as noted 
above, the Board undertook development of this appeal by its 
September 2002 memorandum.  Notwithstanding the holding in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which invalidated the legal 
authority permitting the Board to develop cases on its own, 
because the Board herein allows the requested benefit 
reviewing the record in order to ascertain whether all of the 
requested actions were accomplished is unnecessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service department records show the veteran's engagement in 
combat with the enemy during his period of active duty, based 
on his receipt of the Purple Heart Medal for wounds sustained 
in combat.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  
As such, the provisions of 38 U.S.C.A. § 1154 are for 
application in this matter.  

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets out a three-step 
test:  First, it must be determined if a veteran has 
submitted satisfactory lay or other evidence of service 
incurrence of an injury; second, to decide if such evidence 
is satisfactory, it must be determined if the evidence 
proffered is consistent with the circumstances, conditions, 
or hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be upset 
by clear and convincing evidence to the contrary supplied by 
the Government.  

In oral and written testimony furnished by the veteran, it is 
reported that he suffered a cold injury to his feet when 
engaged in various campaigns in Korea, including that in 
vicinity of the Chosin Reservoir.  Allegations are advanced 
to the effect that he was furnished boots which were 
inadequate to ward off the effects of the punishingly extreme 
cold temperatures he encountered in Korea, particularly at 
the Chosin Reservoir.  To illustrate that point during his RO 
hearing in March 2000, he produced photographs and/or texts 
exhibiting such footwear, and while such evidence was not 
made a part of the claims folder, the RO's decision review 
officer has indicated that the footwear shown appeared to be 
"insufficient."  Throughout, the veteran has consistently 
maintained that he experienced a burning of the feet since 
his departure from Korea that encompasses pain and sensory 
deficits.  

Service department records indicate that the veteran served 
in the United States Marine Corps as a Marine rifleman and 
that he participated in multiple combat operations in Korea, 
including the assault and seizure of Inchon, the capture of 
Seoul, and, most notably, the Wonson-Hungnam-Chosin campaign 
from October to December 1950.  

Service medical records are negative for complaints or 
findings relating to frostbite of the feet, and such 
complaints or findings are not shown in postservice medical 
data until many years following the veteran's discharge from 
service in February 1952.  Nevertheless, on the basis of the 
veteran's credible testimony, the existence of a cold-related 
injury involving the feet while in combat in Korea cannot 
reasonably be disputed.  See 38 U.S.C.A. § 1154(b).

Moreover, at least four medical professionals, some of whom 
are treating medical providers not associated with VA and 
some of whom are VA physicians, who have determined that the 
veteran suffers from neuropathic changes and foot pain as a 
result of his inservice cold injury.  A roughly equal number 
of medical professionals attribute the veteran's signs and 
symptoms of foot disablement to alternate causes, such as a 
tarsal tunnel syndrome or residuals of a prior coronary 
artery bypass grafting procedure, or find that the cold 
exposure in service did not lead to the onset of variously 
diagnosed disability of his feet.  Still, in view of the fact 
that there is an approximate balance of positive and negative 
evidence as to such matter, the benefit of the doubt is 
afforded the veteran, and in due consideration of that fact 
and the provisions of 38 U.S.C.A. § 1154(b), service 
connection for residuals of frostbite of the feet, manifested 
by neuropathic changes and pain of the feet, is granted.


ORDER

Service connection for residuals of frostbite of the feet, 
manifested by neuropathic changes and pain of the feet, is 
granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

